                                          90 Filed 04/17/20
          Case 7:19-cr-00666-KMK Document 93       04/15/20 Page 1 of 7
                                                                      2




                                    Green & Willstatter
                                       Attorneys at Law
                                   200 Mamaroneck Avenue
                                           Suite 605
                                 White Plains, New York 10601
                                               _______
Theodore S. Green                         (914) 948-5656
Richard D. Willstatter                  FAX (914) 948-8730              e-mail: theosgreen@msn.com


April 15, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

                 Re: United States v. Sargeant (Amanda Coppolla)
                      19-cr-666 (KMK)

Dear Judge Karas:

        This letter is an application to restore Amanda Coppola to bail with modifications, or
alterantively to fix a new bond, effective upon her completion of residential drug treatment, which
we expect to take effect by the end of this month. Our current understanding is that the expected
program completion date is April 22, 2020.

        The bail conditions fixed on October 16, 2019, included a $100,000 personal recognizance
bond secured by two financially responsible persons. Other conditions included home detention
enforced by electronic monitoring. A copy of the bond is annexed hereto as Exhibit A. On
December 19, 2019, following a bail violation hearing, Ms. Coppola was remanded pending her
admission to residential drug treatment. She was eventually admitted to residential drug treatment
and, as noted, is nearing completion. Ms. Coppola plans to transition to the same residence she had
when previously on bail. Our application is to restore these conditions, but without the electronic
monitoring and home detention conditions.

        I have communicated with AUSA Christopher Brumwell and U.S. Pretrial Services Officer
Leo Barrios regarding this application. I do not currently know the government’s position. Mr.
Barrios’ position is that he agrees Ms. Copppola should not have home detention with location
monitoring, but that she should continue drug treatment with strict pretrial supervision. The defense
has no objection to continued outpatient drug treatment, but respectfully submits that regular pretrial
supervision would be sufficient, particularly since any outpatient aftercare provider would be able
to report on her compliance to pretrial.


                                                  1
                                          90 Filed 04/17/20
          Case 7:19-cr-00666-KMK Document 93       04/15/20 Page 2 of 7
                                                                      2



        The docket entries do not reflect that the bond was ended. However, if continuing the original
bond is not possible and a new bond needs to be written, then we ask that Ms. Coppola be permitted
to reside at her prior residence upon discharge from the program and that she and the cosigners have
one week from her discharge from the residential program to execute the new bond.

                                                 Very truly yours,

                                                 /s/
                                                 Theodore S. Green

cc: All counsel (by ECF)               On consent, this application is granted. Ms. Coppolla’s bail is modified
                                       so that she can be subject to regular pre-trial supervision. No new bond
                                       is needed, as this order simply modifies the conditions of the previous
                                       bond.

                                       So Ordered.




                                       4/17/20




                                                    2
Case
 Case7:19-cr-00666-KMK
      7:19-cr-00666-KMK Document
                         Document90-1
                                  61 Filed
                                  93  Filed04/17/20
                                           10/16/19
                                            04/15/20 Page
                                                      Page3
                                                          11ofof7
                                                                55
Case
 Case7:19-cr-00666-KMK
      7:19-cr-00666-KMK Document
                         Document90-1
                                  61 Filed
                                  93  Filed04/17/20
                                           10/16/19
                                            04/15/20 Page
                                                      Page4
                                                          22ofof7
                                                                55
Case
 Case7:19-cr-00666-KMK
      7:19-cr-00666-KMK Document
                         Document90-1
                                  61 Filed
                                  93  Filed04/17/20
                                           10/16/19
                                            04/15/20 Page
                                                      Page5
                                                          33ofof7
                                                                55
Case
 Case7:19-cr-00666-KMK
      7:19-cr-00666-KMK Document
                         Document90-1
                                  61 Filed
                                  93  Filed04/17/20
                                           10/16/19
                                            04/15/20 Page
                                                      Page6
                                                          44ofof7
                                                                55
Case
 Case7:19-cr-00666-KMK
      7:19-cr-00666-KMK Document
                         Document90-1
                                  61 Filed
                                  93  Filed04/17/20
                                           10/16/19
                                            04/15/20 Page
                                                      Page7
                                                          55ofof7
                                                                55
